                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION


UNITED STATES OF AMERICA                             )
                                                     )
                                                     )   Case No. 1:06CR00071
                                                     )
v.                                                   )   OPINION AND ORDER
                                                     )
LISA MARIE CASEY,                                    )   By: James P. Jones
                                                     )   United States District Judge
                                                     )
                  Defendant.                         )

        Lisa Marie Casey, Pro Se Defendant.

        Defendant Lisa Marie Casey, a federal inmate proceeding pro se, has filed a

motion to reduce sentence pursuant to § 603(b) of the First Step Act of 2018, Pub.

L. No. 115-391, § 404, 132 Stat. 5194, 5220 (2018) (“2018 FSA” or “Act”), which

amended 18 U.S.C. § 3582(c) to expand the circumstances under which inmates

may receive compassionate release. For the following reasons, I find the defendant

ineligible for relief, and I will deny the motion.

        The defendant pleaded guilty in this court to one count of attempted bank

fraud and one count of wire fraud. On July 11, 2007, the defendant was sentenced

to a term of 96 months incarceration, to be followed by five years of supervised

release. She served this sentence and began her term of supervision on July 19,

2013.    On October 29, 2018, the defendant was found to have violated the
conditions of her supervised release, and she was sentenced to a term of 24 months

imprisonment, which she is currently serving.1 The defendant has filed a motion

requesting that the court reduce this sentence or grant compassionate release.

      Prior to the 2018 FSA, only the Director of the Bureau of Prisons (“BOP”)

could file a motion for compassionate release. However, the 2018 FSA amended §

3582(c) to provide that a sentencing court may, after considering the sentencing

factors set out in 18 U.S.C. § 3553(a), modify a sentence to grant compassionate

release either upon motion of the Director of the BOP “or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal

a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of

30 days from the receipt of such a request by the warden of the defendant’s

facility.” 18 U.S.C. § 3582(c)(1)(A).

      Section 3582(c)(1) permits a sentencing court to reduce a term of

imprisonment if it finds that “extraordinary and compelling reasons warrant such a

reduction”   and the reduction “is consistent with applicable policy statements

issued by the Sentencing Commission.”            18 U.S.C. § 3582(c)(1).      The U.S.

Sentencing Guidelines Manual (“USSG”) provides that extraordinary and

compelling reasons exist, in relevant part, if the defendant is suffering from a

serious physical or medical condition, a serious functional or cognitive

      1
          According to the Bureau of Prisons’ website, her current projected release date
is August 23, 2020. The court did not impose any further supervised release.
                                           -2-
impairment, or deteriorating physical or mental health because of the aging

process, that “substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility and from which he or she is

not expected to recover.” USSG § 1B1.13, cmt. n.1.

      In her motion, the defendant states that she is suffering from multiple

sclerosis, neuropathy, and diverticulitis. She alleges that she is being denied

medical care at Federal Prison Camp Alderson (“Alderson”), where she is

incarcerated, and she seeks compassionate release so that she can get additional

medical care.    In particular, she asserts that Alderson has taken her off the

medications she was taking before her incarceration and will not send her to a

specialist. As a result, she cannot function properly, has limited mobility, and must

use a walker. She alleges that the prison elevators do not operate, and she cannot

climb stairs. She also alleges that her condition is worsening and will further

deteriorate without additional medical care. However, the defendant also states

that she was x-rayed at Alderson, and the medical records attached to her motion

show that the X ray was normal.

      Assuming that the defendant has met § 3582(c)(1)’s exhaustion requirement,

she has not shown extraordinary and compelling circumstances that warrant a

sentence reduction. Although I regret that she suffers from a number of medical

conditions, I find that she has not alleged facts showing that they are sufficiently


                                         -3-
serious to warrant a reduction.        Likewise, although she states that she is

experiencing functional impairments, I find that these allegations are vague and

they do not constitute extraordinary and compelling circumstances that would

warrant a reduced sentence.        In addition, the defendant’s allegation that her

condition will deteriorate is also vague, and I note that she has received some

medical care while incarcerated.

      Accordingly, it is hereby ORDERED that the Motion to Reduce Sentence,

ECF No. 194, is DENIED.

                                                ENTER: May 6, 2019

                                                /s/ James P. Jones
                                                United States District Judge




                                          -4-
